          Case 20-20875-CMB                                Doc 3     Filed 03/06/20 Entered 03/06/20 17:03:25                           Desc Main
                                                                     Document      Page 1 of 2

                                                         IN TI IL L’NIIED SlATES BANKRUPtCY COURT
                                                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In Re:                                                                                  :       Bankruptcy No. 20-20875
                Nash Building Company
                                                                                                  Chapter 7

                                                                         Debtor

                Nash Building Company
  Movant                                                                                  :       Related to Document No. I




                                                 V.



  No Respondent



                                                   NOTICE REGARDING FILING OF MAILING MATRIX

               In accordance with Local Bankruptcy Rule                     007-lie) I,       Robed 0 Lampt 19809          -   counsel For the debtor(s) in the
 above-captioned case, hereby certilS’ that the following list ofcreditors names and addresses was uploaded through the
 creditor maintenance option in CM/ECF to the above—captioned case.




                                                                     By: Isl RobertO Lam p1                   —




                                                                          Signature
                                                                         Robed 0 Lampl 19809                      --




                                                                         Ty,ed Name
                                                                         Benedum Trees Building
                                                                         223 Fourth Avenue, 4th Floor
                                                                         Pittsburgh PA 15222                      -    -




                                                                         Address
                                                                         412-392-0330 Fax:412-392-0335
                                                                         Phone No.
                                                                         19809 PA
                                                                         List Bar ID. and State of Admission




PAWB Local Form 29 (07/13)
Saflware CopynigOl Ic 1000.2019 lIes’ Case CCC .‘v ww besicase cam                                                                            ScsI Case sank raIp,cy
Case 20-20875-CMB   Doc 3   Filed 03/06/20 Entered 03/06/20 17:03:25   Desc Main
                            Document      Page 2 of 2


                     Internal Revenue Service
                     PC Box 7346
                     Philadelphia, PA 19101

                     Kenyon Rooting
                     608 Ohio River Blvd
                     Avalon, PA 15202

                     :<nickerbocker, Russell
                     4759 Canpbelis Run Road
                     Pittsburgh, PA 15206

                     Liberty Mutual Insurance
                     175 Berkeley Street
                     Boston, MA 02116

                     Occupational Safety & Health Rev. Comm.
                     1120 20th Street, N.W. Ninth Floor
                     Washington, DC 20036-3457

                     Pennsylvania Department of Revenue
                     Department 280946
                     Harrisburg, PA 17128

                     Robert H. Wyche
                     300 Liberty Avenue, Apt. 1520
                     Pic:sburQh, PA 15222

                     Sewickley Construction Products
                     102 Turkeytoot Road
                     Sewickley, PA 15143

                     Sherwin Williams
                     101 W. Prospecc Ave. N.W.
                     Cleveland, OH 44115

                     Wells Fargo
                     420 Montgomery Street
                     San Francisco, CA 94101-4000
